Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	In the 8th line from the bottom of claim 1, please change “is determines as 1” to --is determined as 1--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach the limitations claimed. US PGPub 2019/0372159, for instance, teaches an all-solid-state battery in which the binder content of portions of a solid electrolyte layer can vary in a thickness direction (CSE1, CSE2, ASE2, ASE1 of Figs. 4 can have different binder contents per ¶0016, 0078), but does not teach the claimed variation in binder content. US PGPub 2018/0226681 also teaches laterally displaced regions with differing binder content (Fig. 3, ¶0082-0088), but do not teach facing portions and non-facing portions. US PGPub 2017/0098862 also teaches spatially distinct regions of a solid-state-battery having different binder concentrations and a cathode layer, a solid electrolyte layer, and an anode layer having differing widths (for instance, each region 102, 202, 302 of Fig. 31 has a distinct cathode layer, anode layer, and solid electrolyte layer), but the layers are not structurally configured as claimed. The claim is free of the art and allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan S Cannon whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan S. Cannon
Primary Examiner
Art Unit 1726



/RYAN S CANNON/Primary Examiner, Art Unit 1726